Maddox, J.
The petitioner’s contention that respondent’s answers to questions Nos. 3 and 5 of his application statement are false, is without support; though they are material statements, there is no evidence that they were not true when made, and that is the test. It appears that the respondent carried on business in the place for which he had paid the liquor tax, namely, the northwest corner of the Bowery and Stratton’s Walk, but he had not paid the liquor tax. for a trafficking in liquors on the premises on the northeast corner of the Bowery and Schweickert’s Walk and hence, the selling of liquors in that place, as testified to by petitioner’s witnesses, was a violation of the provisions of the Liquor Tax Law; it was another room, in another building.
The proof is sufficient and calls for the conclusion that there was, likewise, a violation in the trafficking in liquor on Sunday, September 1st, 1901.
Motion for final order as prayed for in the petition is granted.